BAKER, Judge,
dissenting in part and concurring in result in part.
Both the majority and Naney have mis-characterized the actions of the trial court. They assert that the trial court has in effect retroactively modified the child support order. It has not.
In O'Neil v. O'Neil (1988), Ind.App., 517 N.E.2d 433, rev'd on other grounds (1989), Ind., 535 N.E.2d 523, this court was faced with a contention similar to the one presented by Nancy. In O'Neil, the trial court determined that pursuant to an earlier petition to modify, the father's child support obligation should have been increased from $546 per month to $620. This court held that the rule against retroactive modifications was not violated when the trial court granted the father an equitable reduction of the support arrearage for each of the first three of the couple's four children. These three children became emancipated during the period the arrearage accrued. The same scenario is presented in the case before us. The trial court first determined the amount of Ronald's arrear-age under the terms of the parties' original *532child support order. After making the ar-rearage calculation, the trial court then gave Ronald credit for: (1) $32 per week for a 7-week period during which one child lived with him as stipulated by the parties; (2) $32 per week for a 94-week period beginning with the date of death of the middle child; and (8) a portion of the $8,008 he paid in funeral expenses. All of these amounts constituted a credit against Ronald's arrearage, not a retroactive modification.
"The paramount concern in any approach taken by an appellate court must be the best interest of the children." Whitman v. Whitman (1980), Ind.App., 405 N.E.2d 608, 613. The intended purpose of child support payments is to provide for the support and maintenance of the parties' children. In the present case, the parties suffered the tragedy of losing a child. Such an event obviously makes consideration of his best interests inapplicable. - Any payments made or due on his behalf can no longer be used for the intended purpose of support and maintenance. It was not against the logic and effect of the cireumstances for the trial court to grant Ronald a credit for the period following the death of the parties' child.
The parties' child support order did not provide for the payment of funeral expenses. It is unreasonable to suggest there is a similarity between the voluntary payment of funeral expenses by a noncustodial parent and that parent gratuitously providing food or clothing for his child. The latter is an expected, ongoing expense of parenting while the former is a sudden, unexpected expense associated with the untimely death of a child. Such an extraordinary expense is rarely, if ever, considered by the parties or the trial court in the fashioning of a satisfactory support order. While Ronald requested that the funeral expenses be divided equally, it was not against the logic and effect of the circumstances for the trial court to simply give him a credit for the balance of his child support arrearage of $772. The result reached by the majority exacerbates the tragedy suffered by the parties' loss of their child. In effect, the majority invites bereaved parents to visit the courthouse on their way to the funeral home. Such an invitation is inappropriate when extended during the height of the parents' grief and loss. I cannot join in this result. I would affirm the trial court with respect to its calculation of Ronald's arrearage.
I concur in result as to the majority's disposition of the education expenses issue.